 

 

 

Exhibit 10.2

 

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”), effective as of September 28, 2015
(the “Effective Date”), is made by and between BioAmber Inc., having a corporate
office located at 1250 Rene-Levesque Blvd West, Suite 4310, Montreal, Quebec,
Canada H3B 4W8 (the “Corporation”) and Mr. Mario Saucier, residing and domiciled
at 670, des Vikings, Boucherville, Quebec J4B 7S4 (the “Consultant”).

1.

Services.  The Consultant shall, during the Term (as defined below), provide
various consulting services to the Corporation and to any of its affiliates, the
nature of which will be determined on a case by case basis between the
Corporation and the Consultant from time to time (the “Services”).  The Services
will be provided to the Corporation on an hourly basis, at the request of the
Corporation and according to a schedule to be agreed upon between the
Corporation and the Consultant.  The Consultant shall at all times provide the
Services and otherwise perform its obligations hereunder in a professional
manner, with reasonable skill and care.

2.

Consideration; Payment.  In return for the Services provided by the Consultant
to the Corporation hereunder, the Corporation shall pay the Consultant a fee of
CAD$200.00 per hour worked, invoiced and paid on a monthly basis.  The
Corporation will reimburse reasonable out-of-pocket expenses (including
reasonable airfare and other travel expenses) actually incurred by the
Consultant in the course of performing the Services hereunder, provided that
such costs and expenses are in accordance with Corporation policies and that the
Consultant provides the Corporation with all receipts and other documentation
related to such costs and expenses.

3.

Term and Termination.  The term of this Agreement will begin on the Effective
Date and will continue in full force and effect until the earlier of (i) the
date of entry into force of the Employment Agreement dated September 28, 2015
entered into between BioAmber Canada Inc. and the Consultant, and (ii) January
4, 2016 (the “Term”).  Sections 4 and 5 will survive the expiration of this
Agreement.

4.

Ownership of Work Product.  The Consultant hereby agrees to assign and transfer
to the Corporation all rights, title and interest (including all intellectual
property rights) in and to any and all work produced by the Consultant and its
subcontractors under this Agreement.  The Consultant further agrees to execute
any documents which may be necessary or appropriate to allow the Corporation to
perfect its interest in the rights for such works.  Except as otherwise agreed
to in writing between the Parties, the Consultant shall not be entitled to any
additional payment or compensation for assisting and cooperating with the
Corporation in obtaining these rights.

5.

Confidentiality.  The Consultant agrees that the Confidential Information of the
Corporation (being any information, business information, technical data, trade
secrets or know‑how belonging to or used by the Corporation or its affiliates,
including any information or work product developed by the Consultant during the
term of this Agreement related to the performance of the Services, but excluding
information that is or becomes generally

1

 

--------------------------------------------------------------------------------

 

 

 

available to the public other than through breach of this Agreement or other
wrongful act by the Consultant) will be used by the Consultant only in
connection with the Services hereunder, and will not be used for any improper
purpose or in any way that is detrimental to the Corporation.  The Consultant
agrees to hold in strict confidence and not to disclose, directly or indirectly,
the Confidential Information of the Corporation to any third person or entity,
other than representatives or agents of the Corporation.  The confidentiality
obligations and use restrictions will be valid during the Term of this Agreement
and for an additional ten (10) years thereafter. 

6.

Governing Law.  This Agreement shall be governed by the laws of the state of
Delaware.  The parties have agreed that this Agreement be drawn up in the
English language.  Les parties aux présentes ont convenu que le présent contrat
soit rédigé en anglais.  Furthermore, the parties undertake to never contest the
legality or validity of the present Agreement because of the fact that it has
been drawn up in the English language.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

BIOAMBER INC.



 

 

 

By:

 

/s/ Jean-François Huc     /s/ Mario Saucier ___

Name: Jean-François Huc                                  MARIO SAUCIER

Title: Chief Executive Officer

 

 

2

 